FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAUL BASHKIN,                                    No. 09-55455

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00995-LAB-
                                                 CAB
  v.

MICHAEL J. HICKMAN, an individual;               MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Paul Bashkin appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. §§ 1983 and 1985 action challenging a state court decision declaring

him a vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (jurisdictional

dismissal under the Rooker-Feldman doctrine); Shanks v. Dressel, 540 F.3d 1082,

1086 (9th Cir. 2008) (dismissal for failure to state a claim). We affirm.

      The district court properly concluded that the Rooker-Feldman doctrine

barred Bashkin’s action to the extent that he challenged the vexatious litigant order

and any other state court orders and judgments, because the action is a “forbidden

de facto appeal” of state court judgments, and raises constitutional claims that are

“inextricably intertwined” with those prior state court judgments. Noel, 341 F.3d

at 1158. Contrary to Bashkin’s argument, “Rooker-Feldman applies where the

plaintiff in federal court claims that the state court did not have jurisdiction to

render a judgment.” Doe v. Mann, 415 F.3d 1038, 1043 n.6 (9th Cir. 2005).

      The district court properly dismissed the due process claims because the

record shows that Bashkin received due process prior to the state court’s entry of

the vexatious litigant order. See Shanks, 540 F.3d at 1090 (elements of procedural

due process claim).

      Bashkin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     09-55455